Parker, J.
(dissenting) — I do not think that the act of 1915 (Laws 1915, ch. 191, p. 699) here in question is so clearly unconstitutional as to warrant the court in so holding. As I read its provisions, they do not irrevocably pledge the general credit of the state to the payment of the interest on the bonds for the issuance of which it provides. It is true, the act does authorize the levy of a tax annually to pay the interest on the bonds, but I do not see in its terms any pledge that the state will continue to do só and not repeal that provision of’ the act. Future legislatures may feel morally obligated to make appropriations for the payment of such interest from the general fund, as every legislature since the year 1901 has made appropriations from the general fund for the payment of interest upon the capitol building fund warrants, though not legally bound to do so; but this act, I think, contains no pledge that it will not be repealed in that particular or that such appropriations will be made. I am of the opinion that the act should not be held unconstitutional, *19and therefore dissent from the views of my brethren as expressed in the foregoing opinion.
It may be that the form of the bonds as proposed to be issued by resolution of the state capitol commission, the execution of which by the governor and auditor would be a mere ministerial act, do in terms pledge the general credit of the state to the payment of the interest thereon. If the bonds proposed to be issued are susceptible of this construction, I concede that they ought to be changed so as to not pledge the general credit of the state; since, as I read the act, that is not authorized by its terms. This, however, is a mere minor matter of detail and becomes of no consequence in the light of the decision of the majority holding the act unconstitutional.
Mount, J., concurs with Parker, J.